
	
		I
		112th CONGRESS
		2d Session
		H. R. 3819
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Huizenga of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  transfer of required minimum distributions from a retirement plan to a health
		  savings account.
	
	
		1.Short titleThis Act may be cited as the
			 Health Freedom for Seniors
			 Act.
		2.Transfer of
			 required minimum distribution from retirement plan to health savings
			 account
			(a)Transfer from
			 retirement plan
				(1)Individual
			 retirement accountsSection 408(d) of such Code is amended by
			 adding at the end the following new paragraph:
					
						(10)Required
				minimum distribution transferred to health savings account
							(A)In
				generalIn the case of an
				individual who has attained the age of 701/2 and who
				elects the application of this paragraph for a taxable year, gross income of
				the individual for the taxable year does not include a qualified HSA transfer
				to the extent such transfer is otherwise includible in gross income.
							(B)Qualified HSA
				transferFor purposes of this paragraph, the term
				qualified HSA transfer means any distribution from an individual
				retirement plan—
								(i)to
				a health savings account of the individual in a direct trustee-to-trustee
				transfer,
								(ii)to the extent such distribution does not
				exceed the required minimum distribution determined under section 401(a)(9) for
				the distribution calendar year ending during the taxable year.
								(C)Application of
				section 72Notwithstanding
				section 72, in determining the extent to which an amount is treated as a
				distribution for purposes of paragraph (1), the entire amount of the
				distribution shall be treated as includible in gross income without regard to
				paragraph (1) to the extent that such amount does not exceed the aggregate
				amount which would have been so includible if all amounts in all individual
				retirement plans of the individual were distributed during such taxable year
				and all such plans were treated as 1 contract for purposes of determining under
				section 72 the aggregate amount which would have been so includible. Proper
				adjustments shall be made in applying section 72 to other distributions in such
				taxable year and subsequent taxable
				years.
							.
				(2)Other retirement
			 plansSection 402 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new subsection:
					
						(m)Required minimum
				distribution transferred to health savings account
							(1)In
				generalIn the case of an
				individual who has attained the age of 701/2 and who
				elects the application of this subsection for a taxable year, gross income of
				the individual for the taxable year does not include a qualified HSA transfer
				to the extent such transfer is otherwise includible in gross income.
							(2)Qualified HSA
				transferFor purposes of this subsection, the term
				qualified HSA transfer means any distribution from an retirement
				plan—
								(A)to a health
				savings account of the individual in a direct trustee-to-trustee
				transfer,
								(B)to the extent such
				distribution does not exceed the required minimum distribution determined under
				section 401(a)(9) for the distribution calendar year ending during the taxable
				year.
								(3)Application of
				section 72Notwithstanding
				section 72, in determining the extent to which an amount is treated as a
				distribution for purposes of paragraph (1), the entire amount of the
				distribution shall be treated as includible in gross income without regard to
				paragraph (1) to the extent that such amount does not exceed the aggregate
				amount which would have been so includible if all amounts in all eligible
				retirement plans of the individual were distributed during such taxable year
				and all such plans were treated as 1 contract for purposes of determining under
				section 72 the aggregate amount which would have been so includible. Proper
				adjustments shall be made in applying section 72 to other distributions in such
				taxable year and subsequent taxable years.
							(4)Eligible
				retirement planFor purposes of this subsection, the term
				eligible retirement plan has the meaning given such term by
				subsection (c)(8)(B) (determined without regard to clauses (i) and (ii)
				thereof).
							.
				(b)Transfer to
			 health savings account
				(1)In
			 generalSubparagraph (A) of
			 section 223(d)(1) of such Code is amended by striking or at the
			 end of clause (i), by striking the period at the end of clause (ii)(II) and
			 inserting , or, and by adding at the end the following new
			 clause:
					
						(iii)unless it is in a qualified HSA transfer
				described in section 408(d)(10) or
				402(m).
						.
				(2)Excise tax
			 inapplicable to qualified HSA transferParagraph (1) of section
			 4973(g) of such Code is amended by inserting or in a qualified HSA
			 transfer described in section 408(d)(10) or 402(m) after or
			 223(f)(5).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act, in taxable
			 years ending after such date.
			
